REQUESTED BY: Dear Senator Maresh:
You stated that LB 506 of the Eighty-sixth Legislature, First Session (1979), was introduced to amend the Nebraska Medical Student Assistance Act, Neb. Rev. Stat. §§ 71-5613
to 71-5645 (Supp. 1978). In connection therewith you state that a question has arisen as to whether loans authorized by LB 506, supra, can constitutionally be made to students attending medical school at a private institution in Nebraska, such as Creighton University. You state that you are aware of the provisions contained in Article XIII, section 3 of the Constitution of Nebraska which seemingly allows such loans. You also state that you are aware of Article VII, section 11 of the Constitution of Nebraska and the cases construing it which seem to lead to the opposite result. The same is hereinafter discussed.
If it were to become operative law, LB 506 would amend or repeal fourteen (14) sections of the Nebraska Medical Student Assistance Act. For example, section 6 of LB 506 would amend Neb.Rev.Stat. § 71-5628 (Supp. 1978) to read as follows:
   "Loan applicants and recipients must be enrolled or accepted for enrollment in an accredited medical education program in Nebraska."
Thus it seems clear to us that section 6 of LB 506 is in conformity with section 3 of Article XIII of the Constitution of Nebraska. Consequently the fact that loan applicants and recipients are enrolled or accepted for enrollment in an accredited medical education program at Creighton University would not, in our opinion, render LB 506 unconstitutional.
The distinction between section 11 of Article VII of the Constitution of Nebraska and section 3 of Article XIII
of the Constitution of Nebraska is that the former prohibits, inter alia, tuition grants of public funds to Nebraska residents enrolled in an `institution of learning not owned or controlled by the state or a political subdivision thereof' whereas the latter permits `loans to Nebraska residents seeking adult or post high school education at any public or private institution in this state.' See and compareGaffney v. State Department of Education, 192 Neb. 358, N.W.2d 550 (1974) with the exception stated in section3 of Article XIII of the Constitution of Nebraska.